Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Bioethics, Ltd. (the “Company”) on Form 10-Q for the fiscal quarter ended March 31, 2011 as filed with the Securities and Exchange Commission on or about the date hereof (the “Report”), I, Jed Beck, President, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Bioethics, Ltd. Date:May 13, 2011 By /s/ Jed Beck Jed Beck President, Chief Executive Officer and Chief Financial Officer (Principal Executive and Financial Officer)
